DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-18, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin ‘492.
	There is disclosed in Lin a beverage device, comprising: an insulated container 20 having an inner volume, a closed bottom end and an open top end 22; a lid 42 with an inside with an inner and outer area, for sealing attachment to the open end of the container; an outlet (plurality of arc shaped slots) 54 in the lid; a manually actuated sealed valve 52 in the lid for opening and closing of a flow path between the container and the outlet; a valve seat 48 surrounding a channel of the lid; a cylindrical, protruding sleeve 50 surrounding the outlet; a coffee filter 84 secured to the inside of .
Allowable Subject Matter
Claims 19, 21, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that the removable lid of Lin is not the same as a valve. It is stated Lin (col. 5, lns. 16-22) that the screw cap 98 creates a liquid tight seal by compressing diaphragm 52 located within lid 42. The compression is formed by manually rotating screw cap 98, within lid 42, with the use of grip serrations 102. It holds true that a release in compression upon diaphragm 52 will release the liquid tight seal and allow 
Applicant goes on to state that the lid 98 does not include a valve due to the fact that the beverage cannot pass through the center opening before the lid 98 is completely removed due to the presence of male and female threads. It should be noted that the male and female threads are not designed to create a liquid tight seal. The liquid will flow between the threads so as to dispense a finished beverage.
Applicant argues that Lin fails to enable the lid to be unscrewed with the closed end of the liquid container facing up without spilling liquid on an operator. As mentioned above liquid will flow from the lid opening between the threads of the screw cap 98 and closure 42. The spillage of liquid on an operator can be prevented if a user places a vessel below the container so as to catch liquid flowing between screw cap 98 and closure 42.
All of the claimed subject matter is met by the prior art reference of Lin. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761